Citation Nr: 0703633	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-11 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for nose bleeds.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1989 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claim.

In February 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

Recurrent epistaxis had its onset during active service.


CONCLUSION OF LAW

Recurrent epistaxis was incurred as a result of the veteran's 
active service.  38 U.S.C.A. §§ 1101, 1131, 1137, (West 
2002); 38 C.F.R. §§ 3.303, 3.304, (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  The Court held that, in the 
case of wartime service, "it may be overcome only 'where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.'" Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004); see VAOGCPREC 3- 2003 (July 16, 
2003). 

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent in Wagner and applies to claims, which were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In May 1989, the veteran enlisted with the Navy.  On his 
Report of Medical History form, he did not report any 
abnormalities related to nose bleeds and his physical 
examination likewise revealed no abnormalities.  Although in 
the May 1989 dental health questionnaire the veteran reported 
that he bled easily, he did not specify that he was referring 
to nose bleeds.  Therefore, the initial question is whether 
the evidence clearly and unmistakably demonstrates that 
veteran's nose bleeds preexisted his active service.  

Service medical records show that in July 1991, the veteran 
was treated for frequent nose bleeds.  He was diagnosed as 
having recurrent epistaxis by history, cause unknown.  The 
physician noted that the veteran had this disorder for two 
and a half years and there was no identifiable cause and no 
nasal passage disorder.  In April 1993, the veteran was again 
treated for nose bleeds and stated that he had them for 3 
years.  Separation examination in May 1993 contained a 
notation of nose bleeds.  Clinical evaluation of the nose and 
sinuses was normal.  

In November 2005, the veteran was afforded a VA examination.  
At that time, the veteran complained of having recurrent nose 
bleeds for approximately 15 years.  He stated that his nose 
bleeds began during service.  Following a physical 
examination, the veteran was diagnosed as having recurrent 
epistaxis that was as likely as not likely to be related to 
service.  In March 2006, another VA examiner, Chief of the 
Head and Neck Surgery Section, provided an opinion after 
reviewing the claims file.  He stated that "[i]t appear[ed] 
that the patient's nose bleeds occurred prior to his entrance 
into service" and opined that it was related to recurrence 
of prominent small vessels on his anterior septum due to 
recurrent congestion.  

The Board finds that the evidence does not clearly and 
unmistakably demonstrate that the veteran's nose bleeds 
preexisted his entry into the military service in May 1989.  
As stated above, during inservice treatment for his nose 
bleeds, the veteran stated in July 1991 that they began two 
and a half years before and stated in April 1993 that they 
began three years before.  This would mean they began either 
around January 1989 or April 1990.  The veteran's in-service 
statements do not clearly and unmistakably show that his nose 
bleeds preexisted service.  In addition, the March 2006 VA 
opinion, which states that it appeared that the veteran's 
disability occurred prior to service is not persuasive.  The 
phrasing of this opinion is speculative and does not rise to 
the level of clear and unmistakable evidence.  See 38 C.F.R. 
§§ 3.102, 3.306.  The November 2005 examiner, however, 
specifically opined that the veteran's recurrent epistaxis 
was related to service.  In light of the November 2005 VA 
examiner's opinion and the veteran's in-service treatment for 
nose bleeds, the Board finds that the veteran's recurrent 
epistaxis was incurred during service; 


therefore, service connection is warranted.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).


ORDER

Service connection for recurrent epistaxis is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


